Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Saitou et al. (US Patent Application Publication 2018/0201204), herein after referred to as Saitou, discloses a head-up display apparatus for a vehicle (figure 1 reference display apparatus 10 described in paragraph [0023] to be a head-up display and paragraph [0024] to be mounted in the dashboard of a vehicle), the apparatus comprising: 
a combiner assembly (figure 1 reference combiner unit 13) which includes a combiner exposed outside a dashboard (Figure 1 reference combiner 13 exposed outside the dashboard. Paragraph [0024] describes the apparatus to be mounted in the dashboard of a vehicle.) or hidden inside the dashboard (figure 2 reference combiner 13 hidden within the housing (considered part of the dashboard according to paragraph [0024])) through a slot formed in the dashboard (figure 2 reference opening 12 (depicted as a slot) closed by shutter 20 as described in paragraph [0026]); 
a driver which provides a driving force to the combiner assembly (figure 5 reference driving source 16 to provide a driving force to move the combiner 13 as described in paragraph [0042]); and 
a slot opening/closing device which opens or closes the slot by the driving force of the driver (figure 5 reference shutter 20 to open/close slot/opening 12 driven via driving source 16 as described in paragraph [0072]), 
wherein the slot opening/closing device includes 
a door which opens or closes the slot (figures 10-11 depict closed/open states of the door/shutter 20 respectively), 
a lever-door link (figures 10-11 reference driving lever 26) of which one end is connected to the door (figures 10-11 reference shutter 20) and which rotates about a first rotation axis (figures 10-11 reference perpendicular axis y via pin 26b) (The current application’s figures 11a reference lever-door link 550a rotates about axis x2 (perpendicular to the in plane axis (R, U) of the figure) and connects to door 510. Saitou discloses in figures 10-11 a lever-door link/driving lever 26 which has one north end connected to door/shutter 20 (via pin 26a) and has a south end with pin 26b enabling lever 26 to rotate about pin 26b (y axis perpendicular to the plane axis (x, z) of the figures)).
However, Saitou does not specifically disclose a lever of which one end is connected to the lever-door link, which rotates about a second rotation axis, and to which the combiner assembly is slidably connected (current application’s figures 11A-11B reference lever 530a with northern end connected with lever-door link 550a (at first rotation axis x2) and southern end rotated about second axis x1). 
The additional cited art discloses the average implementations of hidden heads-up vehicle displays such that the claimed lever to rotate about a second axis with a slidably connected comber is not utilized.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622